ORDER

PER CURIAM.
Alfred T. Anderson appeals from the motion court’s judgment denying his Rule 24.0351 motion for post-conviction relief without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and, conclude the findings and conclusions of the motion court are not clearly erroneous. Rule 24.035(k), Hymes v. State, 466 S.W.3d 677, 679 (Mo. App. E.D. 2015). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. Mo. R. Crim, P. 2013.